Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (2008/0084975) in view of Bharrat et al (2019/0174000) and further in view of Spievak et al (2015/0249737).
Consider claims 1 and 7, Schwartz teaches a method and system, comprising: receiving, by a voice call controller (i.e. Call Agent/Call Director) and from a call originator (i.e., caller)  (par. 0065-0066; real-time communications to UA 102 from a caller), a call, wherein the call originator and the voice call controller are located outside of a telephony network (par. 0066; Fig. 1; service provider network and its users are outside of the PSTN/PLMN/VOIP/IMS); determining, based on information indicative of prior call activity associated with the call originator (par. 0074-0075; determine behavior, preferences and data from call history database); and forwarding (i.e., pass the call) the call to a session border controller (par. 0070; “Gateways 106 are call control and media relaying entities that are located at the boundary of the service provider network 110 and are typically used to interconnect with other service provider networks to enable subscribers in a plurality of networks to communicate world-wide”) (par. 0075; 0146; 0313; reject or deflect or pass call).
Schwartz disclosed that the Gateways 106 are call control (session border controller) and media relaying entities that are located at the boundary of the service provider network 110. Schwartz does not explicitly suggest where the session border controller (i.e., gateway) is of the telephony network. In the same filed of endeavor, Bharrat et al teach a system and method for identifying and acting upon suspected robocalls (i.e., unwanted callers). The system and method include at least one call processing device (i.e., session border controller) where the call processing device can be an element of the telephony network or element of the telephone service provide network (par. 0120). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to implement the session border controller/call processing device as either telephony network element or service provider element and the result would have been predictable and resulted in processing incoming calls in order to screening of unwanted calls.  
Furthermore, Schwartz suggest of determining of unwanted caller utilizing call preferences and history information (par. 0078; 0144-0147). Schwartz does not explicitly suggest of determining an average length of completed calls initiated by the call originator and forwarding (pass call) based on the determined average length of completed of completed calls. In the same field of endeavor, Spievak et al teach the system and method for reduce fraudulent or spam calls (i.e., undesired/unwanted calls). The system and method apply various conditions for the inbound calls and determine and detect fraudulent or spam. One of the condition includes call length above or below a threshold (par. 0012; 0030). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the concept of Spievak et al into view of Schwartz and Bharrat et al and the result would have been predictable and resulted in improving of call filtering/screening thereby reduce or prevent undesired or unwanted calls from reaching the recipient. 
Consider claims 2 and 8, the combination teaches wherein the forwarding the call to the session border controller of the telephony network is further based on one or more rules (par. 0067-0068; 0074 of Schwartz; how to process call; e.g., screening algorithms).
Consider claims 3 and 9, Schwartz teaches further comprising: determining a call source volume indicative of a quantity of calls by the call originator in a period of time; and based on the call source volume satisfying a threshold, blocking the call (par. 0144; 0300).
Claims 4 and 10, Schwartz teaches wherein the call comprises a Voice over Internet Protocol call (Fig. 1; network 112 (PSTN/PLMN/VOIP/IMS)).
Consider claims 5 and 11, Schwartz teaches further comprising: storing, in a database, information indicative of call activity associated with a plurality of call originators; and retrieving, from the database, the information indicative of prior call activity associated with the call originator (par. 0074-0075).
Consider claims 6 and 12, Schwartz teaches further comprising adjusting, based on receiving the call, an entry in the database (par. 0076; updates databases).
Claims 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (2008/0084975) in view of Bharrat et al (2019/0174000).
Consider claims 13 and 19, Schwartz teaches a method and system, comprising: receiving, by a voice call controller (i.e. Call Agent/Call Director) and from a call originator (i.e., caller)  (par. 0065-0066; real-time communications to UA 102 from a caller), a call, wherein the call originator and the voice call controller are located outside of a telephony network (par. 0066; Fig. 1; service provider network and its users are outside of the PSTN/PLMN/VOIP/IMS); determining, based on information indicative of prior call activity associated with the call originator (par. 0074-0075; determine behavior, preferences and data from call history database) a ratio of call attempts to completed calls by the call originator (par. 313; compares the ratio of unwanted and total calls to a threshold); and forwarding (i.e., pass the call) based on the determined ratio of call attempts to completed calls by the call originator, the call to a session border controller (par. 0070; “Gateways 106 are call control and media relaying entities that are located at the boundary of the service provider network 110 and are typically used to interconnect with other service provider networks to enable subscribers in a plurality of networks to communicate world-wide”) (par. 0075; 0146; 0313; reject or deflect or pass call).
Schwartz disclosed that the Gateways 106 are call control (session border controller) and media relaying entities that are located at the boundary of the service provider network 110. Schwartz does not explicitly suggest where the session border controller (i.e., gateway) is of the telephony network. In the same filed of endeavor, Bharrat et al teach a system and method for identifying and acting upon suspected robocalls (i.e., unwanted callers). The system and method include at least one call processing device (i.e., session border controller) where the call processing device can be an element of the telephony network or element of the telephone service provide network (par. 0120). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to implement the session border controller/call processing device as either telephony network element or service provider element and the result would have been predictable and resulted in processing incoming calls in order to screening of unwanted calls.  
Consider claims 14 and 20, the combination teaches wherein forwarding the call to the session border controller of the telephony network is further based on one or more rules (par. 0067-0068; 0074 of Schwartz ;how to process call; e.g., screening algorithms).
Consider claims 15 and 21, Schwartz teaches further comprising: determining a call source volume indicative of a quantity of calls by the call originator in a period of time; and based on the call source volume satisfying a threshold, blocking the call (par. 0144; 0300).
Consider claims 16 and 22, Schwartz teaches wherein the call comprises a Voice over Internet Protocol call (Fig. 1; network 112 (PSTN/PLMN/VOIP/IMS)).
Consider claims 17 and 23, Schwartz teaches further comprising: storing, in a database, information indicative of call activity associated with a plurality of call originators; and retrieving, from the database, the information indicative of prior call activity associated with the call originator (par. 0074-0075).
Consider claims 18 and 24, Schwartz teaches further comprising adjusting, based on receiving the call, an entry in the database (par. 0076; updates databases).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot.
Conclusion
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
May 13, 2022